Citation Nr: 0938675	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  04-36 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Chad Wuertz, Esq.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel







INTRODUCTION

The Veteran served on active duty from February 1979 to 
January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen the Veteran's 
claim of entitlement to service connection for PTSD.  The 
Veteran submitted a notice of disagreement in July 2004 and 
timely perfected his appeal in October 2004.

This claim was previously before the Board in June 2006.  At 
that time, the Board reopened the Veteran's claim and 
remanded it for additional evidentiary development.  Such 
development having been accomplished, this claim has been 
returned to the Board for adjudication.  See Stegall v. West, 
11 Vet.App. 268 (1998) [the Board is obligated by law to 
ensure that the RO complies with its directives; where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.]


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD.

2.  The Veteran did not engage in combat with the enemy.

3.  There is no credible, verifying evidence of the Veteran's 
stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
duty.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  Under the VCAA, when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

Prior to and following the initial adjudication of the 
Veteran's claim, letters dated in December 2003, January 
2004, June 2006, October 2006 and December 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The notice letters dated in June 2006 
and October 2006 informed the Veteran of how VA determines 
the appropriate disability rating or effective date to be 
assigned when a claim is granted, consistent with the holding 
in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  The duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide a Veteran with a 
medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.  Accordingly, the Board will 
proceed to a decision on this issue.

II.  The Merits of the Claim

The Veteran contends that he currently suffers from PTSD as a 
result of his experience in active duty service.  
Specifically, the Veteran claims that during his tenure as a 
Military Policeman, he was required to go undercover into the 
nightclubs on base to investigate drug dealing.  As a result, 
he and his fellow Military Police officers were attacked by 
other people in the nightclubs and often were required to 
fight their way out.  The Veteran claims these experiences 
are the genesis of his current psychiatric symptomatology.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2009).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2009).  

If the claimed stressor is related to combat, service 
department evidence that a veteran engaged in combat or that 
a veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).  However, the 
regulatory requirement for "credible supporting evidence" 
means that "the Veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  See Dizoglio v. Brown, 9 Vet. App. 163 (1996). 

The Veteran has numerous diagnoses of PTSD.  The disorder is 
attributed to the Veteran's service as a Military Policeman.  
However, "[j]ust because a physician or other health 
professional accepted the Veteran's description of his 
Vietnam experiences as credible and diagnosed the Veteran as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  See Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  A finding that a veteran 
engaged in combat with the enemy during active service, or 
independent evidence which confirms his account of in-service 
stressors is necessary to establish service connection for 
PTSD. 



The Veteran did not serve during a period of war, nor does he 
contend that he was engaged in combat with the enemy.  
Accordingly, there must be credible supporting evidence of 
record that a stressor occurred in order to warrant service 
connection.  His lay testimony is insufficient, standing 
alone, to establish service connection.  See Cohen v. Brown, 
10 Vet. App 128, 147 (1997).

The Veteran has not reported any specific stressors that took 
place during his time in service.  As noted above, the 
Veteran stated that in his capacity as a Military Policeman, 
he was required to go into nightclubs on the base to search 
for drugs; he further stated that he was often required to 
fight his way out of the clubs.  In December 2006, VA 
requested that the Veteran provide specific details of the 
stressful incidents in service that resulted in PTSD.  
Specifically, the Veteran was requested to provide a detailed 
description of each incident to include what he witnessed, 
his proximity to each incident, his specific involvement in 
each traumatic episode, including physical dangers to which 
he was exposed.  He was requested to provide the date of each 
incident; specifically he was asked to provide the month or 
season and year of each incident, within a three month time 
frame.  He was asked to provide the exact locations of the 
incidents.  The Veteran was also requested to provide the 
first and last names of other individuals involved in the 
stressful events.  See VA letter to Veteran; December 18, 
2006.  

In a response letter dated in January 2007, the Veteran 
merely reiterated his prior stressor statement, without 
providing any specific dates or details of his alleged 
stressors.  In April 2007, VA contacted the United States 
Army and Joint Services Records Research Center (JSRRC) in an 
effort to verify the Veteran's stressors.  Later in April 
2007, JSRRC referred VA's query to the United States Marine 
Corps (USMC) Education Command, Marine Corps University, 
requesting Command Chronologies from the Military Police 
Battalion at Camp Pendleton between February 1979 and January 
1983.  In November 2007, the USMC Education Command responded 
that a separate report for the Military Police Battalion at 
Camp Pendleton did not occur until 1982.  Reports were found 
from January 1982 through June 1982 and December 1982 through 
January 1983.  No records were available from July 1982 
through November 1982.  Review of the available records was 
negative for any corroboration of the Veteran's claimed 
stressors.
The Board notes that the duty to assist is not always a one-
way street.  If the Veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board is also not required to accept a veteran's 
uncorroborated, nonspecific account of his active service 
experiences.  See Swann v. Brown, 5 Vet.  App. 229, 233 
(1993).

In short, the Board finds that the preponderance of the 
evidence is against verification of the Veteran's stressors.  
The law requires verification; therefore the claim for 
service connection for PTSD is denied.  See 38 C.F.R. § 
3.304(f) (2009).  As the claim fails for lack of a credible, 
verified stressor, further inquiry into a nexus between the 
PTSD and the stressor is moot.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  See Gilbert, 1 Vet. App. at 53. 


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


